DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claims 2, 3, 17, and 22 have been entered in the above-identified application. Claims 33, 34, 37, and 55 are canceled. New claims 59-62 have been added. 	Claims 1-32, 35, 36, 38-54, and 56-62 are pending of which claims 29-32, 35, 36, 38-54, and 56-58 are withdrawn and claims 1-28 and 59-62 are now under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-28 and 59-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites a substrate comprising: (a) a first material applied to at least a portion of the substrate; and (b) a coating layer deposited from a powder coating composition comprising a film forming resin, and optionally a crosslinker that is reactive with the film-forming resin, in direct contact with at least a portion of the substrate to which the first material has been applied, wherein the first material is (i) a catalyst that catalyzes cure of the powder coating composition, (ii) a component reactive 
	It is unclear from the claims and the Specifications, whether the Applicants are claiming a substrate coated with a coating layer that is already cured or a substrate coated with a coating layer prior to curing taking place (in essence, the intermediate wherein the substrate has been coated with a powder but the powder is not as yet cured). The recitation of “when the liquefied powder coating is liquefied” in the dependent claims further lends to the ambiguity in what exactly is being claimed. Do the claims recite a substrate coated with a first material and a powder coating wherein the coating is still in powder form (discrete powder particles), or a substrate coated with a first material and a liquefied coating layer wherein the powder is in a liquid state, or a substrate coated with a cured coating layer wherein the powder is fully cured and present as a fused single layer? 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-26, 28, 59, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2007/0057760 A1).  
 	Wang et al. disclose an over-current protection device (meeting the limitation of claims 24 given that an over-current protection device meets the limitations of an electrical component) comprises a chemically cross-linked positive temperature coefficient (PTC) layer and two electrode foils that can be connected to a power source to allow current to flow through the chemically cross-linked polymeric PTC layer.  The chemically cross-linked polymeric PTC layer comprises at least two different PTC polymer layers, and each polymer layer comprises polymer and conductive filler. The polymer layers have different functional groups and are alternately stacked and hot pressed to generate chemical cross-linking therebetween so as to form the chemically cross-linked polymeric PTC layer. Specifically, a laminated over-current protection device is disclosed and comprises a laminated chemically cross-linked PTC material layer and two electrode foils (equivalent to the substrate of the claimed invention). The laminated chemically cross-linked PTC material layer is formed by hot pressing polymer layers A (first polymer layers) (equivalent to the first material of the claimed invention or alternatively the pre-treatment layer of the clamed invention) and polymer layers B (second polymer layers) (equivalent to the coating layer of the claimed invention and meeting the limitation that the coating layer is in contact with the substrate), and the polymer layers A and B are interlaced in series (meeting the limitation of claim 59 given that once layers A and B are reacted, layer A is no longer a separate coating layer). The polymer layers A comprise functional group-X (first functional group); whereas polymer layers B comprise functional group-Y (second functional group).  The functional group-X and functional group-Y can generate inter-layer cross-linking.  During the pressing process, the functional group-Y of the polymer layers B and the functional group-X of the polymer layers A are reacted through inter-penetration of molecules or bonding between layers so as to induce cross-linking (thus meeting the limitations of claims 4 and 5). The polymer layers A and the polymer layers B may be comprised of polyethylene, polypropylene, polyoxymethylene, poly(ethylene oxide) (equivalent to the ethylene oxide polymer of claim 10), poly(ethylene terephthalate) (meeting the limitation of claim 60 given that poly(ethylene terephthalate) is a polyester), polyisobutylene, poly(e-caprolactam), poly(hexamethylene adipamide), poly(vinyl fluoride), poly(vinylidene fluoride), polychlorotrifluoroethylen, polytetrafluoroethylene, (poly(vinyl chloride)), poly(vinylidene chloride), polystyrene, poly(acrylic acid), (thus meeting the limitation that the first material is (ii) a component reactive with the film-forming resin of the coating layer and the limitation that the coating layer comprises a film-forming resin).  In addition to the above-mentioned polymers, polymer layers A and B further comprise conductive fillers such as carbon black, graphite, metallic powder, ceramic powder and fiber conductive material. For inter-penetration between layers, the thickness of each layer is between 0.01 and 5 millimeters (mm), and preferably between 0.1 and 1 mm (meeting the limitations of claim 26).  Thinner layers have better inter-penetration.  The polymer layers A and polymer layers B can be individually formed by film extrusion, powder coating (meeting the limitation that the coating layer is applied as a powder coating) or high vacuum sputtering. To obtain better cross-linking, the temperature and pressure between layers while the layers are being pressed are dependent on the chemical characteristics of cross-linking and the flowability, thickness and melting point of the polymer of the layers. The chemically cross-linked polymeric PTC layer is not limited to alternately laminating different polymer layers A and B, and can be formed by laminating and pressing a plurality of different polymer layers A, B, C, .  . . in which different functional groups of different layers are cross-linked.  Each layer is thermoplastic before hot-pressing, so polymer layers can be manufactured by traditional extrusion.  After hot-pressing, cross-linking occurs at the interfaces between neighboring polymer layers, and the formed cross-linked PTC layer becomes thermoset. Moreover, in order to improve the high voltage endurance of the chemically cross-linked polymeric PTC layer, chemical cross-linking reaction control agent (equivalent to a catalyst and meeting the limitation of claim 6) and modifiers (meeting the limitations of claims 7, 8, 9, and 10)  are added while the polymers are blending such as (1) initiator; (2) catalyst (3) dispersion agent, (4) coupling agent, (5) flame retardant, (6) plasticizer and (7) organic or inorganic filler including fluoride polymer powder, talc, kaolin and SiO2 (equivalent to the rheology modifier and silica of claims 9 and 10), and (8) antioxidants. Moreover, a non-crosslink polymer layer can serve as an interface between the electrode foil and the chemically cross-linked polymeric PTC layer, or polymer layers of different chemical (meeting the limitations of a pretreatment layer of the claimed invention).  As shown in FIG. 1, layers 12 (Layer A) and layers 14 (Layer B) are alternately stacked in a multi-plate arrangement according to the sequence A-B-A-B- .  . . , and two electrode foils 18, e.g., nickel foils, are adhered to upper and lower surfaces of the multi-plate (meeting the limitations of claims 13, 14, 15, 16, 17, 19, 20, 21, and 22). As shown in FIG. 1, two electrode foils 18, e.g., nickel foils, (equivalent to the substrate of the claimed invention and meeting the limitations of claim 23) are adhered to upper and lower surfaces of the plaque via hot press lamination so as to form a PTC laminate.  (see Abstract and paragraphs 0008-0031, and Examples).  
	With regards to the limitation that the interfacial flow of the liquidized powder coating composition in contact with at least a portion of the substrate to which the first material has been applied is lower than the interfacial flow of the same powder composition liquidized under the same conditions that is in contact with an identical substrate with the exception that no first material has been applied or with a portion of the same substrate to which the first material has not been applied, that the viscosity of the liquidized powder coating composition upon and/or after contact with the first material is higher than the viscosity of the same powder coating composition liquidized under the same conditions without contact to the first material, that the first material prior to application is dispersed or dissolved in a liquid medium wherein the liquid medium is an aqueous liquid medium, the Examiner would like to point out that the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	With regards to the limitation that the powder coating composition has a pill flow rate of greater than 30 mm as measured by the pill flow test, that the first material has an R-value of 75% or greater as compared to an R-value of a coating layer formed from the powder coating composition applied over a substrate that is free of the first material, and that the coated substrate has 10% or less linear edge corrosion after 40 cycles as measured by the linear edge corrosion test, the Examiner takes the position that such 
	All limitations of claims 1-26 and 28 are disclosed or inherent in the above reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 27 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0057760 A1). 
Wang et al., as discussed above, do not teach that a ratio of the dry film thickness of the coating layer formed from the powder coating composition at the edge and at 10 mm away from the edge into the center is from 1:3 to 1:15 or that the pretreatment layer has a thickness of less than 2.5 microns. However, with regards to the thickness of the coating layer at the edge and into the center, the Examiner would like to point out that workable physical properties such as thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.



Response to Arguments
6.	Applicant's arguments filed on February 3, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-28 and 59-62 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention and submit the phrase “a coating layer deposited from a powder coating composition comprising a film-forming resin, and optionally a crosslinker that is reactive with the film-forming resin” is sufficiently clear to one having ordinary skill, particularly in view of the specification (see e.g., paragraph [0011]). However, paragraph 0011 of the originally filed Specification states that “It is appreciated that the coating layer deposited from the powder coating composition is formed after liquidizing (i.e., melting) the powder coating composition on the substrate to which the first has been applied. In accordance with the present invention, the interfacial flow of the liquidized powder coating composition in contact with at least a portion of the substrate to which the first material has been applied is lower than the interfacial flow of the same powder composition liquidized under the same conditions that is in contact with an identical substrate with the exception that no first material has been applied or with a portion of the same substrate to which the first material has not been applied. The “interfacial flow” refers to the flow of the liquidized powder coating composition at an interface of the first material and the liquidized powder coating composition. The viscosity of the liquidized powder coating composition can also be higher than the viscosity of the same powder coating composition liquidized under the same conditions without contact to the first material” and sheds no further light on whether the claims recite a substrate coated with a first material and a powder coating wherein the coating is still in powder form (discrete powder particles), or a substrate coated with a first material and a liquefied coating layer wherein the powder is in a liquid state, or a substrate coated with a cured coating layer wherein the powder is fully cured and present as a fused single layer? Applicants should clearly state whether the coating is still in powder form (discrete powder particles), a liquefied coating layer, or a cured single layer to eliminate any ambiguity in the claim language. 

However, the Examiner would like to point out that claim recites a substrate comprising (a) a first material applied to at least a portion of the substrate; and (b) a coating layer deposited from a powder coating composition comprising a film forming resin ….. in direct contact with at least a portion of the substrate to which the first material has been applied and hence all the limitations are taught by Wang. The Applicants’ argument raises the question of whether the coated substrate recited in claim 1 comprises (a) a first material applied to at least a portion of the substrate; and (b) a coating layer deposited from a powder coating composition comprising a film forming resin deposited on a different part of the substrate than the part coated with the first material and if so, the claim should clearly recite such an embodiment (if the original disclosure provides for such a structure) 
	Hence, the above rejections are maintained. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
                                                                                                                                                                                      	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/           Primary Examiner, Art Unit 1787